Case 1:08-cr-00360-LAP Document 133 Filed 03/09/20 Page 1 of 2

 

Southern District
Fed eral Defenders 52 Duane Street-10th Floor, New York, N'Y 10007
OF NEW YORK, INC. ‘Tel: (212) 417-8700 Fax: (212) 871-0392
David E. Patton _ Santhern District of New York

Jennifer L. Brown
Attomey-in-Charge

Executive Director

March 9, 2020

BY ECF

Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

 

 

   

 

| DATE Fi sd-2]0 Way 5
Re: Antonio Scott v. United States, 16 Cv. 5132 (LAP) — Sai
United States v. Antonio Scott, 08 Cr. 360 (LAP)

Dear Judge Preska,

I write in response to the Court’s order of March 2, 2020, directing the parties to
provide an update regarding Mr. Scott’s pending motion under 28 U.S.C. § 2255 based on
Johnson v. United States, 135 §. Ct. 2551 (2015). 16 Cv. 5132 (LAP), Dkt. No. 4.

Mr. Scott intends to pursue his Johnson motion but cannot proceed in this Court until
he receives permission to do so from the Second Circuit.

In 2016, Mr. Scott sought permission from the United States Court of Appeals for the
Second Circuit for leave to file a second or successive motion under 28 U.S.C. § 2255. See
Second Circuit Nos. 16-1784, Dkt. No. 2. His application was stayed pending final decisions
in United States v. Hill, Second Circuit No. 14-3872, and United States v. Barrett, Second
Circuit No. 14-2641. After those cases were decided, Mr. Scott’s leave application, like many
others, was held in abeyance pending the Supreme Court’s decision in United States vy, Davis,
139 S. Ct. 2319 (2019).

In Davis, the Supreme Court held that the residual clause of § 924(c)(3)(B) is
“unconstitutionally vague.” See id. In turn, the Second Circuit held that because the residual
clause at § 924(c)(3)(B) is unconstitutionally vague, conspiracy to commit Hobbs Act
robbery—which could qualify only under the residual clause-—-was not a crime of violence for
purposes of § 924(c). United States v. Barrett, 937 F.3d 126 (2d Cir. 2019).

Following those decisions, on October 1, 2019, Mr. Scott filed a request in the Circuit
to lift the stay of his application and grant him permission to proceed with the
second/successive § 2255 motion that is pending before this Court. See 16-1784, Dkt. No. 46.
Mr. Scott argued that, after Davis, his conviction under 18 U.S.C. § 924(c) cannot stand

 

 

 
Case 1:08-cr-00360-LAP Document 133 Filed 03/09/20 Page 2 of 2

because there is no valid predicate offense, id. (arguing conspiracy to commit Hobbs Act
robbery and attempted Hobbs Act robbery were not “crimes of violence” and attempting to
possess with intent to distribute marijuana is not a “drug trafficking crime”), and that the jury
did not specify the predicate crime on which the § 924(c) conviction was based, id. On
November 12, 2019, the Government filed a letter opposing Mr. Scott’s request to file a second
or successive petition. See 16-1784, Dkt. No. 47. Mr. Scott filed a letter pursuant to Fed. R.
App. P. 28(j) on March 6, 2020. The parties await the Second Circuit’s decision.

Therefore, we ask this Court to continue to hold Mr. Scott’s Johnson petition in
abeyance pending the Second Circuit’s decision regarding his leave application. (In the
alternative, the Court can immediately transfer Mr. Scott’s § 2255 motion to the Second
Circuit. See Corrao vy. United States, 152 F.3d 188, 190-91 (2d Cir. 1998). However, this
may only lead to additional confusion.)

Given that the parties have completed their submissions to the Circuit, we respectfully

request that this Court hold his instant petition in abeyance until a decision is rendered. Within

30 days of receiving that decision, Mr. Scott will file a brief with this Court.

Respectfully submitted,

/sf

Sylvie Levine

Assistant Federal Defender
212-417-8729

 

ce! Counsel of Record (by ECF)
A.U.S.A. Karl Metzner (by email)
A.U.S.A. Karin Portlock (by email)

 

 
